Citation Nr: 0406565	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel







INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946 and from March 1947 to April 1948.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied entitlement to individual 
unemployability and denied special monthly compensation based 
on the need for regular aid and attendance or being 
housebound.

In January 2003, the veteran withdrew his request for a RO 
personal hearing.  At the same time, he withdrew his appeal 
of the denial of special monthly compensation.  Consequently, 
the issue is no longer before the Board.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 2002); 38 C.F.R. § 20.204 (2003). 

A March 2003 rating decision denied a claim for service 
connection for a right hand disability, and the veteran was 
notified that same month of the RO's denial.  A notice of 
disagreement was not filed.  Therefore, this issue is not 
before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2003).    

On March 5, 2004 a motion to advance the veteran's appeal was 
received at the Board.  That motion was granted on March 9, 
2004.


FINDING OF FACT

The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disability.




CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.1, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) into law on November 9, 2000.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2003).  Among other things, this 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
assist.  It includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

On January 13, 2004, the United States Court of Appeals for 
Veteran Claims (Court) issued a decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), that held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA-administered benefits.   Here, the initial 
rating decision denying the veteran's claim for individual 
unemployability was issued in June 2001 and VCAA notification 
was provided to the veteran in March 2001 and again in May 
2001.  

The Court in Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002) 
addressed the matter of the content of the VCAA notice 
requirement.  The Court held that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

A March 2001 letter from the Waco, TX VARO informed the 
veteran of the notice and assistance requirements of the 
VCAA, and asked the veteran to provide evidence and 
information regarding his service-connected amputation of his 
left hand and his Parkinson's disease for which no claim was 
on file.

A May 2001 letter from the Waco, TX VARO informed the veteran 
of the following:  1) that in order to obtain a total 
disability rating based on individual unemployability, it was 
necessary to have additional evidence to establish that the 
veteran's service-connected disability was of such severity 
as to permanently preclude obtaining and retaining gainful 
employment; 2) that VA would request evidence of treatment 
from a VA medical facility, private physician, or civilian 
hospital, if the veteran would inform VA of the date and 
place of treatment and, in the case of treatment outside the 
VA, complete a release of information form; and  3) that the 
veteran should obtain completed Forms 21-4192 from each of 
his employers for one year prior to the date he last worked; 
that the veteran should furnish any evidence showing his last 
employment was terminated as a result of his service-
connected disability; that the veteran should furnish any 
evidence showing his inability to obtain new employment of 
his service-connected disability; and that the veteran should 
submit any evidence showing an increase in the severity of 
his service-connected disability. 

VA's efforts clearly satisfy the notification requirement of 
§ 5103 of the VCAA and the duty to assist requirement of 
§ 5103A of the VCAA.  Accordingly, the Board finds that the 
evidence of record is sufficient to dispose of the issue 
before the Board and there is no prejudice in proceeding with 
the claim at this time.  See generally, Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  Notwithstanding the above, to the extent that VA 
in any way has failed to fulfill any duty to notify and 
assist the appellant, the Board finds that error to be 
harmless.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 7, 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  In addition, as the appellant has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

ANALYSIS

The veteran has been service-connected for traumatic 
amputation of the left hand since April 1948, rated at 60 
percent.  This is his only service-connected disability.  He 
has also been in receipt of special monthly compensation for 
the anatomical loss of one hand since April 1948.  In the 
current April 2001 TDIU claim the veteran states the basis of 
the claim is for the loss of his left hand (which is service-
connected at 60 percent) and Parkinson's (for which he is 
nonservice-connected).  In connection with his claim, he 
submitted a June 2001 VA Form 21-4192, request for employment 
information in connection with a claim for disability 
benefits.  The completed form showed that the veteran worked 
for a mental hospital from 1950 to 1987.  The type of work 
performed was listed as direct care of mental health 
patients.  He worked 8 hours a day, 40 hours a week.  The 
form also showed that the veteran was receiving or entitled 
to receive retirement benefits.  The form was signed by his 
past supervisor.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.  

As previously noted, the veteran is service connected for 
traumatic amputation of the left hand, rated 60 percent.  
Consequently, the veteran meets the percentage requirements 
of 38 C.F.R. § 4.16(a) for consideration for a total 
unemployability rating on a schedular basis.  The 
determinative issue becomes whether he is unemployable due to 
service-connected disabilities.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, "unemployability, in 
service-connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating."  38 C.F.R. § 4.19 (emphasis 
added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The 1996 VA general medical examination on which the May 1999 
Board decision was grounded found that the veteran was not 
unemployable due solely to his service-connected amputation 
of the left hand.  The Board noted that he had numerous 
nonservice-connected disabilities, including the presence of 
early Parkinson's disease which impacted his ability to be 
employed.  The Board pointed out that despite his service-
connected amputation of the left hand he had worked full-time 
(40 hours/week) for a state hospital as a mental health 
worker from 1950 to 1987.

Evidence obtained in connection with the current appeal 
consists of a January 2003 VA examination.  This report 
specifically addressed the issue of whether or not the 
veteran's nonservice-connected medical problems are 
themselves the cause of his inability to work, or whether 
they are secondary to the anatomical loss of the left hand.  
The examiner concluded that the loss of the left hand, 
although an impairment to the veteran, was overcome by years 
of work.  The examiner opined that the veteran now had 
Parkinson's disease, and it was the cause of his disability 
at this time.

The evidence associated with the current appeal clearly shows 
that the veteran is unemployable due to nonservice-connected 
Parkinson's disease.  Although the veteran is service-
connected for amputation of the left hand, rated 60 percent, 
the Board observes that the veteran maintained substantial 
gainful employment for approximately 37 years with this 
disability, until he retired.  

In March 2004 arguments on behalf of the veteran, the 
veteran's representative requested that additional 
examination and medical opinions should be obtained.  The 
Board does not agree that additional development is 
warranted.  Based on the veteran's current claim, the RO 
obtained a VA examination in order to acquire pertinent 
medical assessments.  This examiner was aware of the 
veteran's claims as well as his past history; further, a 
physical examination was performed.  Finally, the examiner 
made the relevant opinions.  In sum, the examination appears 
adequate.  38 C.F.R. § 3.326 (2003).     

The Board does not dispute that the veteran is currently 
unemployable, but must conclude that his sole service 
connected disability, amputation of the left hand 
(nondominant) does not alone render him unemployable.  The 
record does not demonstrate that the veteran's service-
connected amputation of the left hand, in and of itself, is 
of such severity as to preclude his participation in all 
forms of substantially gainful employment.  The veteran's 
service-connected amputation of the left hand, apart from his 
nonservice-connected disorders and advancing age, does not 
justify a total rating based upon individual unemployability.  
Accordingly, a total disability rating based upon individual 
unemployability due to a service-connected disability under 
the provisions of 38 C.F.R. § 4.16 is not warranted.  

In this regard, the preponderance of the evidence is against 
the claim and the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



